NO. COA13-531

                      NORTH CAROLINA COURT OF APPEALS

                              Filed: 7 January 2014


    STATE OF NORTH CAROLINA

        v.                                Gaston County
                                          Nos. 10 CRS 56852, 11 CRS
                                               13597–99, 13601–04.
    DOUGLAS DALTON RAYFIELD, II


        Appeal by Defendant from order entered 8 September 2011 by

Judge Jesse B. Caldwell, III and judgments entered 17 January 2012

by Judge Nathaniel J. Poovey in Gaston County Superior Court. Heard

in the Court of Appeals 9 October 2013.


        Attorney General Roy Cooper, by Assistant Attorney General
        Laura E. Crumpler, for the State.

        Mark Montgomery for Defendant.


        STEPHENS, Judge.


                      Evidence and Procedural History

        Douglas Dalton Rayfield, II (“Defendant”) was indicted for

multiple counts of sexual acts with K.C.,1 a minor. Defendant was

tried before a jury beginning 9 January 2012 in Gaston County

Superior Court. The evidence presented at trial tended to show the

following:



1   Initials are used to protect the juvenile’s identity.
                                     -2-
     K.C.   was   fourteen   years   old   at    the    time      of   trial.   Her

stepfather had known Defendant since childhood, and they were so

close that he treated Defendant like a brother. K.C. and Defendant

were regularly left unsupervised in her stepfather’s house, and

Defendant   was   allowed    to   transport     her    to   and    from   various

locations without third-party supervision. One day, when K.C. was

eight years old, Defendant drove her to his house after working on

a car at her stepfather’s house. When they arrived at Defendant’s

residence, he told K.C. to get into a “limo” that was parked in

his front yard so they could play a game. Once inside, Defendant

told K.C. to pull down her pants. When she did, he touched his

penis to her “vagina area.” Defendant ejaculated on the seat and

told K.C. it was “lotion.”

     On another occasion, K.C. was playing video games in her room

when Defendant walked in and asked her to “help him make lotion.”

When she refused, Defendant said he would stop “bugging” her if

she would help him. He told her to pull down her pants, put his

mouth “in my vagina area,” and was “licking all over.” K.C. left

the room to wipe off. When she returned, Defendant had his penis

out. She again refused to help him make “lotion.” As K.C.’s father

pulled into the driveway, Defendant zipped up his pants and left.
                               -3-
     On a separate occasion, Defendant drove K.C. from her house

to his house to look for a motorcycle part. Defendant brought K.C.

to his room and showed her a video of a man         having sexual

intercourse with a young girl. Defendant told K.C. that he was the

man. Defendant then showed K.C. images of a young girl posing

“[l]ike a girl really shouldn’t be posing” and suggested that K.C.

make similar pictures. As the encounter continued, Defendant took

off his pants and began “playing with himself.” He eventually

ejaculated and told K.C. that the ejaculate was not lotion, but

actually was “what gets a girl pregnant.”

     Another time, Defendant groped K.C.’s breast area while they

were in the car together. After doing so, he noted that she was

“getting bigger.”

     Defendant twice transported K.C. to a motel. On one occasion,

Defendant brought a magazine with pictures of naked men and women

for them to view. They looked at the pictures together until K.C.’s

mother called Defendant. Defendant told her that they were at

Walmart.2 Another time, Defendant offered to take K.C. to a Girl

Scout meeting. Instead of taking her directly to the meeting,



2 As the State notes in its brief, Defendant erroneously stated on
appeal that this incident ended when K.C. told her mother that she
was at Walmart with Defendant. That is incorrect. The trial
transcript indicates that the encounter ended when K.C.’s mother
called Defendant, and he told her that they were at Walmart.
                                      -4-
Defendant took her to a motel and asked her to “help him” fill a

small black vial with ejaculate. He told her that, if she did not

help   him   fill    the   vial,   someone    would     cut   his    fingers    off.

Defendant    asked    multiple     times,    and   K.C.    refused     each    time.

Defendant eventually yielded and drove K.C. to the meeting without

proceeding further.

       The last encounter between K.C. and Defendant occurred when

K.C. was twelve years old. Defendant drove her to his house, and

they parked outside. In the car, he showed her a vial and again

informed her that he needed her help to fill the vial and keep his

fingers from being cut off. This time K.C. said she would help him

save his fingers. Defendant took her pants off and performed

missionary-style intercourse on her while they were in the car. He

ejaculated outside of her vagina and partially filled the vial.

When he was finished, he drove K.C. home.

       On 18 May 2010, K.C. told the interim counselor at her middle

school that Defendant had shown her a video of a young girl

performing sexual acts and had touched her inappropriately. K.C.

elaborated, and the school authorities contacted K.C.’s mother and

the local police. The next day, Detective R.E. Bloom appeared

before    the   magistrate     and   submitted      a     sworn     affidavit    and

application for a search warrant.
                                   -5-
     Therein, Detective Bloom asserted that he had responded to a

call for service to investigate an allegation of sexual assault.

He stated that K.C. had informed another officer of incidents

occurring from the time she was eight years old until she was

eleven. Detective Bloom also alleged that sexual assaults took

place in K.C.’s home, in Defendant’s home, and in a Gastonia-based

motel. Regarding those places, the affidavit listed either the

address or provided a description of the approximate location. The

affidavit also stated that Detective Bloom had confirmed K.C.’s

statement by collecting evidence that Defendant was at America’s

Best Motel on 8 May 2010. The affidavit asserted that Defendant

had shown K.C. pornographic videos and images in his home. The

images were of Defendant having sexual intercourse with an unknown

female, who K.C. believed was under ten years old. The affidavit

noted that Defendant is a registered sex offender and requested a

search warrant for Defendant’s home and the magazines, videos,

computers, cell phones, and thumb drives located therein. The

magistrate   issued   a   search    warrant,   and   police   searched

Defendant’s home and the contraband recovered therefrom between 19

May 2010 and 24 May 2010.

     Defendant was charged with four counts of indecent liberties

with a child, one count of disseminating obscene material, one
                                 -6-
count of crime against nature, one count of first-degree statutory

sex offense, and one count of first-degree statutory rape. On 6

May 2011, Defendant’s counsel filed a motion to suppress the

evidence seized during the execution of the search warrant. That

motion was denied on 8 September 2011. Defendant’s motion to

exclude evidence of other crimes, wrongs, or acts was also denied.

Items of child pornography and adult pornography were admitted at

trial along with the testimony of another person, A.L.,3 who

willingly had sexual intercourse with Defendant when she was

fourteen. Defendant was convicted of all the charges and sentenced

to imprisonment for no less than 640 months and no more than 788

months.

                             Discussion

       Defendant argues on appeal that the trial court erred in (1)

denying his motion to suppress the evidence seized from his house

and (2) admitting into evidence certain pornography found in

Defendant’s home and the testimony of A.L. We find no error.




       I. Defendant’s Motion to Suppress




3   Initials are used to protect the juvenile’s identity.
                                   -7-
     In support of his first argument, Defendant claims that (1)

the information in the search warrant affidavit was “stale” because

as many as three and a half years had passed since Defendant

allegedly showed pornography to K.C., (2) the search warrant was

based on misleading information, and (3) the search warrant was

issued in substantial violation of N.C. Gen. Stat. § 15A-245

(2011). Accordingly, Defendant contends that the evidence found

during the search of his home should have been suppressed as “fruit

of the poisonous tree.” We disagree.

           A. Preservation of Appellate Review

     As a preliminary matter, we address the State’s contention

that Defendant did not adequately preserve appellate review of the

denial of his motion to suppress because he failed to object at

trial. A pretrial motion to suppress is a type of motion in limine.

State v. Golphin, 352 N.C. 364, 405, 533 S.E.2d 168, 198 (2000),

cert. denied, 532 U.S. 931, 149 L. Ed. 2d 305 (2001). Such a

“motion . . . [is] not sufficient to preserve for appeal the

question of admissibility of evidence if the defendant does not

object to that evidence at the time it is offered at trial.” Id.

In order to preserve an issue for appellate review by objection at

trial,   the   appealing   party   must   present   “a   timely   request,

objection, or motion, stating the specific grounds for the ruling
                               -8-
the party desired the court to make if the specific grounds were

not apparent from the context.” N.C.R. App. P. 10(a)(1) (emphasis

added).

     In the present case, Defendant made a pretrial motion to

suppress the evidence seized from his home. That motion was denied.

Defendant renewed the motion at trial, and the motion was again

denied. Although Defendant’s counsel did not state his grounds for

the objection when the evidence was offered at trial, it is clear

from the context that he was renewing his earlier objections to

the evidence for the reasons stated in his motion to suppress:

          [THE STATE]: Would you open State’s Exhibit A?

          (The [officer-]witness complied)

          . . .

          [THE STATE]: What’s contained in that box?

          [THE OFFICER]: There are numerous periodicals
          of a sexual nature, magazines. There are
          several, looks like nine DVDs. There are some
          printed, looks like images printed off of the
          Internet of a pornographic sexual nature.

          [THE STATE]: Now, you said those are the same
          items that you saw in the box there in
          [Defendant’s] residence when the box was
          seized?

          [THE OFFICER]: That’s correct.

          [THE STATE]: Are there any other photographs
          or items in that box?
                               -9-
          [THE OFFICER]: There are some Polaroids,
          Polaroid photographs, yes. And like I said,
          the printed — there are some, looks like
          computer printed images from off of websites
          of young females.

          . . .

          [THE STATE]: Your Honor, we would be moving
          into evidence the contents of that box. . . .

          [COUNSEL FOR DEFENDANT]: Of course, you know[]
          the nature of my objection, Your Honor. . . .

          . . .

          THE COURT: Do you wish to be heard about any
          of that, [counsel for Defendant]? I know that
          you object to all of it, but.

          [COUNSEL FOR DEFENDANT]: I do, and I don’t
          wish to be heard about those exhibits being
          selected or being published.

Based on this exchange it is clear from the context that trial

counsel and the trial judge understood that Defendant wished to

preserve his earlier objections on the grounds stated therein.

Therefore, we hold that this issue was properly preserved for

appellate review.4

          B. Standard of Review and Legal Background

     Our review of the denial of a motion to suppress is “limited



4 Defendant argues in the alternative that, if this issue was not
properly preserved for appellate review, his trial counsel was
ineffective. Because we hold that Defendant’s trial counsel
properly preserved this issue for appeal, we need not address his
argument as to ineffective assistance of counsel.
                              -10-
to determining whether the trial judge’s underlying findings of

fact are supported by competent evidence, in which event they are

conclusively binding on appeal, and whether those factual findings

in turn support the judge’s ultimate conclusions of law.” State v.

Cooke, 306 N.C. 132, 134, 291 S.E.2d 618, 619 (1982).

          A valid search warrant application must
          contain allegations of fact supporting the
          statement. The statements must be supported by
          one or more affidavits particularly setting
          forth the facts and circumstances establishing
          probable cause to believe that the items are
          in the places or in the possession of the
          individuals to be searched. Although the
          affidavit is not required to contain all
          evidentiary details, it should contain those
          facts material and essential to the case to
          support the finding of probable cause. This
          Court has held that affidavits containing only
          conclusory statements of the affiant’s belief
          that probable cause exists are insufficient to
          establish   probable    cause   for  a  search
          warrant.   The    clear    purpose   of  these
          requirements for affidavits . . . is to allow
          a magistrate or other judicial official to
          make an independent determination as to
          whether probable cause exists for the issuance
          of the warrant under N.C. Gen. Stat. [§] 15A-
          245(b). [That section] requires that a
          judicial    official     may   consider   only
          information contained in the affidavit, unless
          such information appears in the record or upon
          the face of the warrant.

State v. McHone, 158 N.C. App. 117, 120, 580 S.E.2d 80, 83 (2003)

(citation and internal quotation marks omitted).

     In preparing an affidavit for this purpose, “[t]he officer
                                        -11-
making the affidavit may do so in reliance upon information

reported to him by other officers in the performance of their

duties.” State v. Horner, 310 N.C. 274, 280, 311 S.E.2d 281, 286

(1984). “Whether an applicant has submitted sufficient evidence to

establish    probable    cause     to    issue   a   search   warrant       is     a

non[-]technical,    common-sense         judgment    of   laymen   applying        a

standard less demanding than those used in more formal legal

proceedings.” State v. Ledbetter, 120 N.C. App. 117, 121, 461

S.E.2d 341, 344 (1995) (citation and internal quotation marks

omitted). “The trial court’s conclusions of law . . . are fully

reviewable on appeal.” State v. Hughes, 353 N.C. 200, 208, 539

S.E.2d 625, 631 (2000).

            C. Staleness

     Appealing the denial of his motion to suppress, Defendant

first   argues   that    certain    allegations      in    Detective    Bloom’s

affidavit were stale and did not support a finding of probable

cause. Specifically, Defendant points out that there is a three-

and-one-half-year       gap   between      the   alleged    viewing    of        the

pornography in Defendant’s house and the time the affidavit was

issued. In addition, Defendant contends that other descriptions of

sexual conduct with minors described in the affidavit did not have
                                   -12-
specific time references and, therefore, failed to support a

finding of probable cause. We disagree.

     “When evidence of previous criminal activity is advanced to

support a finding of probable cause, a further examination must be

made to determine if the evidence of the prior activity is stale.”

State v. McCoy, 100 N.C. App. 574, 577, 397 S.E.2d 355, 358 (1990).

           Before a search warrant may be issued, proof
           of probable cause must be established by facts
           so closely related to the time of issuance of
           the warrant so as to justify a finding of
           probable cause at that time. The general rule
           is that no more than a “reasonable” time may
           have elapsed. The test for “staleness” of
           information on which a search warrant is based
           is whether the facts indicate that probable
           cause exists at the time the warrant is
           issued. Common sense must be used in
           determining the degree of evaporation of
           probable cause. The likelihood that the
           evidence sought is still in place is a
           function not simply of watch and calendar[,]
           but of variables that do not punch a clock.

State v. Lindsey, 58 N.C. App. 564, 565–66, 293 S.E.2d 833, 834

(1982) (citations and internal quotation marks omitted; emphasis

added). “[W]here the affidavit properly recites facts indicating

activity of a protracted and continuous nature, a course of

conduct,   the   passage   of   time   becomes   less   significant.   The

continuity of the offense may be the most important factor in

determining whether the probable cause is valid or stale.” McCoy,

100 N.C. App. at 577, 397 S.E.2d at 358 (citation omitted). In
                                   -13-
addition, our courts have repeatedly held that “young children

cannot be expected to be exact regarding times and dates[.]” State

v. Wood, 311 N.C. 739, 742, 319 S.E.2d 247, 249 (1984).

     Although K.C was generally unable to provide dates to the

attesting officers in this case, we hold that her allegations of

inappropriate sexual touching by Defendant over a sustained period

of time allowed the magistrate to reasonably conclude that probable

cause was present to justify the search of Defendant’s residence.

See McCoy, 100 N.C. App. at 577, 397 S.E.2d at 358. “Common sense

is the ultimate criterion in determining the degree of evaporation

of probable cause.” State v. Jones, 299 N.C. 298, 305, 261 S.E.2d

860, 865 (1980) (citation omitted). “The significance of the length

of time between the point probable cause arose and when the warrant

issued depends largely upon the [nature of the property to be

seized]   and should be contemplated in view of the practical

consideration[s]   of   everyday    life.”   Id.   (citation   omitted).

Another variable to consider when determining staleness is the

character of the crime. State v. Witherspoon, 110 N.C. App. 413,

419, 429 S.E.2d 783, 786 (1993).

     In this case, the affidavit set forth that Defendant showed

K.C. pornographic videos and images in his home. The images showed

Defendant having sexual intercourse with an unknown female, who
                                      -14-
K.C. believed was under ten years old. The affidavit went on to

state that Defendant was a registered sex offender. It then

requested a search warrant for Defendant’s home and included

magazines, videos, computers, cell phones, and thumb drives in the

objects to be searched.

     Our Supreme Court has determined that, when items to be

searched     are   not   inherently    incriminating       and   have    enduring

utility for the person to be searched, a reasonably prudent

magistrate could conclude that the items can be found in the area

to be searched. Jones, 299 N.C. at 305, 261 S.E.2d at 865. Here,

the items sought by the search warrant                 —   magazines, videos,

computers, cell phones, hard drives, gaming systems, MP3 players,

a camera, a video recorder, thumb drives, and other pictures or

documents — were not incriminating in and of themselves and were

of enduring utility to Defendant. See, e.g., id. (upholding a

search warrant when five months had elapsed between the time the

witness saw the defendant’s hatchet and gloves and the witness

spoke   to    police     because,    inter   alia,     the   items      were   not

incriminating      in    and   of   themselves   and   had   utility      to   the

defendant).

     There was no reason for the magistrate in this case to

conclude that Defendant would have felt the need to dispose of the
                                      -15-
evidence sought even though acts associated with that evidence

were committed years earlier. Indeed, a practical assessment of

the information contained in the warrant would lead a reasonably

prudent   magistrate   to     conclude     that      the   computers,    cameras,

accessories, and photographs were likely located in Defendant’s

home even though certain allegations made in the affidavit referred

to acts committed years before. See State v. Pickard, 178 N.C.

App. 330, 336, 631 S.E.2d 203, 208 (2006) (holding that the

affidavit provided the magistrate with a substantial basis for

concluding that probable cause existed to issue a search warrant

when   the   items   sought    —   computers,        computer   equipment     and

accessories,     cassette    videos   or     DVDs,    video   cameras,    digital

cameras, film cameras, and accessories — were not particularly

incriminating and were of enduring utility to the defendant).

Accordingly, the information contained in the search warrant was

not stale and the magistrate had sufficient evidence to support a

determination of probable cause. Defendant’s first argument is

overruled.

             D. False and Misleading Information

       Second,   Defendant    contends       that    the   search   warrant   was

invalid because Detective Bloom’s affidavit was based on false and

misleading information. We disagree.
                                 -16-
    The   Fourth   Amendment’s   requirement   of   a   factual   showing

sufficient to constitute “probable cause” anticipates a truthful

presentation of facts. Franks v. Delaware, 438 U.S. 154, 164–65,

57 L. Ed. 2d 667, 678 (1978).

          N.C. Gen. Stat. § 15A-978 provides that a
          defendant can challenge the “validity of a
          search warrant and the admissibility of
          evidence obtained thereunder by contesting the
          truthfulness of the testimony” which showed
          probable cause for the issuance of the
          warrant. N.C. [Gen. Stat.] § 15A-978(a)[]. The
          section   defines   truthful    testimony   as
          testimony which reports in good faith the
          circumstances relied on to establish probable
          cause.

          A factual showing sufficient to support
          probable cause requires a truthful showing of
          facts. Truthful, however, does not mean . . .
          that every fact recited in the warrant
          affidavit is necessarily correct, for probable
          cause may be founded upon hearsay and upon
          information received from informants, as well
          as upon information within the affiant’s own
          knowledge. . . . Instead, “truthful” means
          that the information put forth is believed or
          appropriately accepted by the affiant as true.
          [Because there is a presumption of validity
          with respect to the affidavit supporting the
          search warrant, a] defendant must make a
          preliminary    showing   that    the   affiant
          knowingly, or with reckless disregard for the
          truth, made a false statement in the
          affidavit. Only the affiant’s veracity is at
          issue in the evidentiary hearing. Furthermore,
          a claim . . . is not established by presenting
          evidence which merely contradicts assertions
          contained in the affidavit or shows the
          affidavit[] contains false statements . . . .
          Rather, the evidence presented must establish
                                       -17-
              facts from which the finder of fact might
              conclude that the affiant alleged the facts in
              bad faith.

State v. Severn, 130 N.C. App. 319, 322, 502 S.E.2d 882, 884 (1998)

(citations,      certain    internal    quotation     marks,   and    ellipses

omitted). Further, an inadvertent error by an officer making an

affidavit, when he or she did not know it was an error, may be

immaterial where the affidavit is still sufficient on its face to

support a finding of probable cause. See State v. Steele, 18 N.C.

App. 126, 196 S.E.2d 379 (1973).

      In support of his argument that Detective Bloom’s affidavit

was   based    on   false   and   misleading   information     sufficient   to

invalidate the search warrant, Defendant first notes that the

affidavit does not provide the name or address of the motel where

K.C. was taken. However, as our Supreme Court stated in Wood,

children are not expected to remember exact dates and times. 311

N.C. at 742, 319 S.E.2d at 249. Likewise, the fact that K.C.

relayed   this      information   to   Detective    Bloom   without   specific

details regarding the name of the motel or its address is not

fatal.

      Second, Defendant points out that Detective Bloom did not

speak directly to K.C. when determining the information to be used

in the affidavit, relying instead on a report from Officer Jeff

Bryant and a video interview of K.C. This point is misplaced.
                                  -18-
     Probable cause for an affidavit may be based on information

relayed from one officer to another if that information was

reported while the officer performed his or her duties. Horner,

310 N.C. at 280, 311 S.E.2d at 286. The affidavit in this case

states that, during a call for service, the school resource officer

at   K.C.’s   middle   school   advised   Officer   Bryant   of   K.C.’s

allegations. As “[o]bservations of fellow officers engaged in the

same investigation are plainly a reliable basis for a warrant

applied for by one of their number[,]” it was proper for Detective

Bloom to rely on information from Officer Bryant for a probable

cause determination. See id.

     Third, Defendant asserts that Detective Bloom’s affidavit

contained nothing about a discrepancy between when K.C. claimed to

have been taken to the motel and the date that someone named

“Douglas Rayfield” registered at America’s Best Value Motel. To

the extent that there was such a discrepancy, it was not sufficient

to invalidate the search warrant.

     As we have already noted,

          in the interests of justice and recognizing
          that young children cannot be expected to be
          exact regarding times and dates, a child’s
          uncertainty as to time or date upon which the
          offense charged was committed goes to the
          weight rather than the admissibility of the
          evidence.
                                    -19-
Wood, 311 N.C. at 742, 319 S.E.2d at 249. In denying Defendant’s

motion to suppress, the trial court found that Detective Bloom

made    “honest    mistakes   and     inadvertence”     which     did   not

unconstitutionally taint the search warrant. In addition, much of

the confusion in the affidavit stemmed from information about the

motel name and certain dates. Analyzing the affidavit as a whole,

however, Detective Bloom made clear that K.C. was assaulted by

Defendant on multiple occasions for three years. It states that

(1) Defendant was a good friend of K.C.’s stepfather and (2) that

sexual assaults took place in K.C.’s home, Defendant’s home, and

a nearby motel. Further, the affidavit asserts that K.C. viewed

pornographic videos of Defendant and another girl with Defendant

in his home. These findings support the trial court’s conclusion

that probable cause was present to justify a search of Defendant’s

residence for magazines, videos, computers, hard drives, cameras,

and other pictures.

       Therefore, to the extent Detective Bloom made mistakes in the

affidavit, we conclude that those mistakes did not result from

false    and   misleading   information    and   that   the     affidavit’s

remaining content was sufficient to establish probable cause.

Accordingly, Defendant’s second argument is overruled.

            E. The Validity of the Search Warrant Under 15A-245(a)
                                 -20-
     Section 15A-245(a) provides in pertinent part that:

          [An] issuing official may examine on oath the
          applicant . . . , but information other than
          that contained in the affidavit may not be
          considered   by    the   issuing  official in
          determining whether probable cause exists for
          the issuance of the warrant unless the
          information     is     either    recorded  or
          contemporaneously summarized in the record or
          on the face of the warrant by the issuing
          official.

N.C. Gen. Stat. § 15A-245(a) (2011).

     The magistrate in this case indicated on the search warrant

that, in addition to the affidavit, the application was supported

by Detective Bloom’s sworn testimony. The magistrate did not

indicate, however, that the testimony was reduced to writing or

recorded. In its order on the motion to suppress, the trial court

found that Detective Bloom’s oral testimony was not reduced to

writing. Thus, the magistrate violated section 15A-245 by neither

recording nor contemporaneously summarizing the oral testimony

offered by Detective Bloom.

     On appeal, Defendant argues that the trial court erred in

denying   his   motion     to   suppress     because   the     magistrate

substantially   violated    section     15A-245,   requiring   that   the

evidence obtained from his home be suppressed. Alternatively, he

contends that this case should be remanded for further findings of

fact and conclusions of law due to the trial court’s failure to
                                       -21-
properly address the nature of the magistrate’s violation. Because

our analysis of Defendant’s argument depends on whether the trial

court properly addressed the validity of the search warrant, we

address that question first.

                   i. The Trial Court’s Order

     In   his    alternative     argument,    Defendant      contends      that   we

should remand this case for a new hearing followed by complete and

proper findings of fact and conclusions of law on grounds the trial

court (1) made “incomplete” findings and (2) failed to make any

findings or conclusions as to whether the magistrate substantially

violated section 15A-245. We are unpersuaded.

                           a. Findings of Fact

     As discussed above, this Court is limited to determining

whether   a    trial   court’s    findings    of     fact   “are    supported     by

competent evidence, in which event they are conclusively binding

on appeal, and whether those factual findings in turn support the

judge’s ultimate conclusions of law.” State v. Williams, 362 N.C.

628, 632, 669 S.E.2d 290, 294 (2008) (citation and internal

quotation marks omitted). In this case, the trial court made the

following      pertinent    findings    of    fact    in    its    order   denying

Defendant’s motion to suppress:

              3. That on the onset date, May 19th, 2010,
              Detective Bloom appeared before the magistrate
                                -22-
            and   submitted   a  sworn   application   and
            affidavit[ ]in which, among other things, he
            asserted his history and training in law
            enforcement. That he had responded to a call
            for service at [K.C.’s middle school] by a
            resource officer. That a 12[-]year-old white
            female,   [K.C.],   was   allegedly   sexually
            assaulted by one Douglas Dalton Rayfield, on
            multiple occasions. That Detective Bloom spoke
            with [K.C.], and that the affidavit submitted
            to the magistrate contains the statement that
            she advised that the incidents occurred from
            the time she was 8[ ]years old until she was
            11[ ]years old. That she further explained
            that [Defendant] was[ ]a good friend of her
            father. That the affidavit submitted with the
            application[ ]for the search warrant further
            advised that sexual assaults took place in her
            home at [the listed address], and at the home
            of [D]efendant, [at the listed address5]. That
            the affidavit also submitted that [K.C.] said
            that a recent sexual assault took place at a
            motel in the City of Gastonia, behind an old
            steakhouse at the intersection of[ ]Highway
            321 and Interstate 85.

            4. That said affidavit[ ]in support of the
            search warrant further alleged that on May
            19th, 2010, during a child advocacy hearing
            interview, [K.C.] provided details about the
            assaults. That the affidavit[ ]in support of
            the search warrant stated that Detective Bloom
            had confirmed [K.C.’s] statement by collecting
            information that confirmed that [Defendant]
            was at America’s Best Motel on May 8th, 2010.
            That the affidavit further sets forth that at
            [Defendant’s] home [Defendant] showed [K.C.]
            pornographic videos and images of [Defendant]
            having intercourse with an unknown female,
            [who K.C.] believed was around 10[ ]years of
            age. That the affidavit further set forth that
            [Defendant] was a registered sex offender.


5   Street addresses have been redacted to protect K.C.’s identity.
                    -23-
That the affidavit further requested the
search warrant for [Defendant’s] home at [the
listed address],[ ]and that [the warrant]
would include magazines, videos, computers,
cell phones, hard drives, gaming systems,
thumb drives, and the like.

5. That Detective Bloom went to the [m]otel on
Highway 321, which was America’s Best Value.
That the name of this [m]otel had been
recently changed. That at some time before
that it was a Motel 6, by name.

. . .

7. That there are several hotels . . . off of
Interstate 85 and Highway 321. That there was
a receipt which Detective Bloom obtained from
America’s Best Value Inn, which reflected that
on    May    the    8th    of    2010,    that
[Defendant ]rented a room, asserting that
there would be two people in his party, and
that he was leaving at 11:00 a.m. on May the
9th, 2010.

. . .

9. That [K.C.] stated that [Defendant’s]
[m]otel room was messy with clothes all
around. That while there she saw a video of
the man that she identified as [Defendant]
with a girl [who] she contended was about
10[ ]years of age.

. . .

13. That [K.C.] made a statement that there
had been oral sex with [Defendant] some two
weeks after her 9th birthday. That she further
testified that there was a sexual encounter in
a car wash, and that she was afraid of cameras
catching them. That at one point [Defendant]
offered her $100 to continue with sex acts.
                                   -24-
             . . .

             23. That questions about the name of the
             [m]otel where the victim indicated she was
             with [Defendant] and confusion regarding
             whether the name of the [m]otel was Knights
             Inn or America’s Best are explained by the
             fact that the [m]otel’s name had recently
             changed shortly before Detective Bloom visited
             the[ m]otel, and the fact that [K.C.], who
             reported being at the hotel, is a minor, whose
             memory for specifics, such as the name of a
             hotel, cannot be expected to be on par with an
             adult.

Given those findings, the court denied Defendant’s motion to

suppress and concluded as a matter of law “[t]hat the totality of

the circumstances surrounding the issuance of the said search

warrant supports the magistrate’s finding of[ ]probable cause upon

the aforesaid affidavit of Detective Bloom.”

      In his brief, Defendant disputes certain elements of findings

of fact 7, 9, 13, and 23. Regarding finding 7, Defendant points

out   that   Detective   Bloom’s   testimony   contradicts   the   Court’s

finding that two people were listed on the receipt from the motel.

At the suppression hearing, Detective Bloom testified that the

receipt did not indicate how many people were in Defendant’s party.

Defendant also notes that finding of fact 9 contradicts Detective

Bloom’s affidavit regarding where K.C. saw the video of Defendant

having sex with a minor. The finding states that it occurred in

the motel room while the affidavit asserts that it occurred in
                                      -25-
Defendant’s home. Defendant also argues that portions of finding

of fact 13 — which describes certain sexual acts committed by

Defendant — are not relevant to the trial court’s determination of

probable    cause   because    they     occurred    too     long    ago.6   Lastly,

Defendant    quibbles   with    the     trial     court’s    finding    that   the

confusion regarding the name of the motel was resolved because the

motel’s name had recently changed from “Knights Inn” to “America’s

Best Inn,” asserting that the motel had in fact changed its name

from “Motel 6,” as stated in the trial court’s fifth finding of

fact. These arguments are insufficient to overturn the trial

court’s conclusion regarding probable cause.

      “Probable     cause     need    not    be   shown    by   proof   beyond   a

reasonable doubt, but rather [it is shown by] whether it is more

probable than not that . . . contraband will be found at a

specifically described location.” State v. Edwards, 185 N.C. App.

701, 704, 649 S.E.2d 646, 649 (2007). While Defendant has correctly

identified errors in the trial court’s findings of fact, he fails

to address the Court’s myriad other findings as they relate to its

conclusion that probable cause to search Defendant’s home was

present.    As   discussed     above,       Detective     Bloom’s    affidavit   —




6 We resolved this issue in our discussion regarding staleness,
supra, and do not address it further.
                                 -26-
summarized by the trial court in findings of fact 3 and 4 — was

sufficient on its own to establish probable cause. Therefore, to

the extent the trial court’s other findings contain errors, they

are not so severe as to undercut the court’s conclusion of law

that probable cause was present to justify the search. In light of

the other evidence cited by the trial court in support of its

conclusion that probable cause was present to justify the search

of Defendant’s home, this argument is overruled.

                      b.   Findings and Conclusions Regarding the
                           Substantiality of the Statutory Violation

     Section 15A-974(b) provides that

            [t]he court, in making a determination whether
            or not evidence shall be suppressed under this
            section, shall make findings of fact and
            conclusions of law which shall be included in
            the record, pursuant to [section] 15A–977(f).

N.C. Gen.    Stat. § 15A–974 (2011). Pursuant to that section,

Defendant contends that the trial court erred by failing to make

findings and conclusions regarding “the substantiality of the

statutory violation.” We disagree.

     On the nature of the magistrate’s statutory violation, the

trial court made the following pertinent findings of fact:

            15. That in presenting his application in
            writing to the magistrate, Detective Bloom
            also gave some oral testimony which was not
            reduced to writing by either Detective Bloom
            or the magistrate.
                                  -27-


         . . .

         36. That the Court finds that the mistakes and
         factual discrepancies set forth in [the]
         affidavit were the result of honest mistakes
         and inadvertence[] and did not take away from
         the validity of the consideration of the
         totality of the circumstances relative to the
         issuance of [the] warrant.

The trial court also concluded as a matter of law:

         2. That any violation of law regarding the
         oral testimony of Detective Bloom not being
         recorded   would    constitute   a statutory
         violation and not a constitutional violation
         of [Defendant’s] rights under the Fourth and
         Fourteenth Amendments to the United States
         Constitution    and    the   North  Carolina
         Constitution.

         . . .

         4. That the totality of the circumstances
         surrounding the issuance of the . . . search
         warrant supports the magistrate’s finding of
         probable cause upon the aforesaid affidavit of
         Detective Bloom.

    Contrary   to   Defendant’s    argument   on   appeal,   the   cited

authority — section 15A-974(b) — does not require the trial court

to make findings of fact and conclusions of law regarding whether

a statutory violation was substantial and, therefore, whether the

violation would require suppression of the evidence. Instead, the

statute simply states that the trial court must make findings of
                                     -28-
fact and conclusions of law in support of its order on a motion to

suppress.

      In this case, the court made findings of fact based on

Detective Bloom’s affidavit. Those findings are discussed above,

and   we    have    already   determined     that    they    supported        its

determination that probable cause was present and were therefore

sufficient to justify the court’s denial of Defendant’s motion to

suppress.    Accordingly,     Defendant’s     alternative      argument        is

overruled.

                   ii. The Magistrate’s Statutory Violation

      Defendant    also   contends    that   the    magistrate’s      error    in

failing to record Detective Bloom’s testimony was a substantial

violation of section 15A-245(a), requiring suppression of the

evidence under section 15A-974(b), because (1) the error affected

Defendant’s constitutional right to have a “neutral and detached

magistrate    determine    probable    cause,”7     (2)   Detective    Bloom’s

unrecorded testimony was used by the trial court for certain of

its findings of fact in support of its decision to deny Defendant’s




7  On this point, Defendant asserts that “[b]y waiving the
requirement of a contemporaneous recording of the detective’s
statement, the magistrate opened the way for the detective to
provide after the fact, self-serving testimony at the suppression
hearing to correct and fill in discrepancies in and omissions from
his affidavit.”
                                     -29-
motion   to    suppress,    (3)   Detective     Bloom   and   the   magistrate

intentionally “chose to ignore [section 15A-245]” because the

statute had been in effect for five years and Detective Bloom was

a “seasoned” officer, and (4) “failure to enforce the statute

[would] doubtless result in future improper searches” as there

would be “nothing to prevent an officer’s providing self-serving

testimony to create a post hoc justification for the search if it

proves fruitful.” For support, Defendant cites to McHone, where we

held that a search warrant application maintained “only” by a

conclusory      affidavit   constituted     a   substantial    violation    of

sections 15A-244 and 15A-974. 158 N.C. App. at 122, 580 S.E.2d at

84. We are unpersuaded.

     In pertinent part, the text of Detective Bloom’s affidavit

reads as follows:

              . . .

              [T]he   Gaston  County  Police  Department
              responded to a call for service to [K.C.’s
              middle school].

              [The school resource officer] advised Officer
              . . . Bryant, of the Gaston County Police
              Department,    that    12[-]year[-]old    white
              female, [K.C.], was allegedly [s]exually
              [a]ssaulted   by    [Defendant]   on   multiple
              occasions. [K.C.] advised that the incidents
              occurred from the time she was 8 years old
              until she was 11 years old. She explained that
              [Defendant] was a good friend of her father.
              She advised that the sexual assaults took
                              -30-
         place in her home, [at the listed address] and
         at the home of Defendant, [at the listed
         address]. She also advised that a recent
         sexual assault took place at a motel in the
         City of Gastonia behind an old steak house at
         the intersection of Highway 321 and Interstate
         85.

         On 05/19/2010, during a [c]hild [a]dvocacy
         [c]enter interview, [K.C.] provided details
         about the assaults. Affiant confirmed [K.C.’s]
         statement by collecting information that
         confirmed [Defendant] was at the America’s
         Best Motel on May 8, 2010. [K.C.] also
         explained that at [Defendant’s] home in his
         bedroom[,   he]    showed   her   pornographic
         videos/images of [himself] having sexual
         intercourse with an unknown female[, who K.C.]
         believed was around the age of 10 years old.
         It has been also confirmed that [Defendant] is
         a registered [sex o]ffender.

         Based on the information in this affidavit,
         Affiant respectfully requests that a search
         warrant be issued for the home, vehicles,
         common areas, and outbuilding for [Defendant]
         at [the listed address] so that a complete
         investigation may be conducted and physical
         evidence may be collected to assist in the
         investigation of [s]ex [o]ffense.

    Generally, an affidavit in an application for a search warrant

is deemed sufficient

         if it supplies reasonable cause to believe
         that the proposed search for evidence of the
         commission of the designated criminal offense
         will reveal the presence upon the described
         premises of the objects sought and that they
         will aid in the apprehension or conviction of
         the offender.

State v. Vestal, 278 N.C. 561, 576, 180 S.E.2d 755, 765 (1971),
                                       -31-
cert. denied sub nom., Vestal v. North Carolina, 414 U.S. 874, 38

L. Ed. 2d 114 (1973). “Probable cause cannot be shown[, however,]

by   affidavits    which   are    purely      conclusory,   stating    only   the

affiant’s or an informer’s belief that probable cause exists

without detailing any of the underlying circumstances upon which

that belief is based[.]” State v. Campbell, 282 N.C. 125, 130–31,

191 S.E.2d 752, 756 (1972) (citation and internal quotation marks

omitted).

       The affidavit in this case is not merely conclusory. It

includes (1) background of the circumstances of Detective Bloom’s

involvement in the case, (2) details of where the sexual assaults

took   place,     (3)   details   of    child     pornography   that    was   in

Defendant’s possession and that had been used during the sexual

assaults, (4) the assertion that Defendant is a registered sex

offender, and (5) the fact that Defendant resided at the house

that was the subject of the search warrant. Further, as we have

already pointed out, the information provided by Detective Bloom

in his affidavit was sufficient — on its own — for the magistrate

to properly make a determination that probable cause was present

in this case. Accordingly, the magistrate did not substantially

violate section 15A-245(a) in failing to include a record of

Detective Bloom’s oral testimony, and, therefore, the trial court
                                   -32-
did not err in denying Defendant’s motion to suppress.8

     II. Adult Pornography and A.L.’s Testimony

     In   addition   to   the   arguments   addressed   above,   Defendant

contends that the trial court erred in admitting into evidence (1)

certain portions of the pornography seized from his home and (2)

the testimony of A.L. Defendant asserts that both constitute

irrelevant, inadmissible character evidence under Rule 404(b) and

are substantially more prejudicial than probative under Rule 403.

Defendant also asserts that the evidence admitted under 404(b)

merely shows his “propensity” or “disposition” to commit sex crimes

and, therefore, is inadmissible. We disagree.

     “Rule 404(a) is a general rule of exclusion, prohibiting the

introduction of character evidence to prove that a person acted in

conformity with that evidence of character.” State v. Bogle, 324

N.C. 190, 201, 376 S.E.2d 745, 751 (1989). Rule 404(b) is a

           general rule of inclusion of relevant evidence
           of other crimes, wrongs or acts by a
           defendant, subject to but one exception[,]
           requiring [the exclusion of evidence] if its
           only probative value is to show that the
           defendant has the propensity or disposition to
           commit an offense of the nature of the crime
           charged.


8 Defendant also contends that “[i]t cannot be gainsaid that
[Defendant] was prejudiced by the denial of his motion to
suppress.” Because we have concluded that the trial court did not
err in denying Defendant’s motion to suppress, this argument is
overruled.
                                     -33-


State v. Coffey, 326 N.C. 268, 278–79, 389 S.E.2d 48, 54 (1990)

(emphasis in original). Rule 404(b) provides that while evidence

of “other crimes, wrongs, or acts” is not admissible “to prove the

character of a person in order to show that he acted in conformity

therewith,” such evidence is admissible “for other purposes, such

as   proof   of   motive,   opportunity,         intent,   preparation,   plan,

knowledge,    identity,     or   absence    of    mistake,   entrapment[,]   or

accident.” N.C. Gen. Stat. § 8C-1, Rule 404(b) (2011).

                   Though this Court has not used the term
             de novo to describe its own review of 404(b)
             evidence, we have consistently engaged in a
             fact-based inquiry under Rule 404(b) while
             applying an abuse of discretion standard to
             the subsequent balancing of probative value
             and unfair prejudice under Rule 403. [W]hen
             analyzing rulings applying Rules 404(b) and
             403, we conduct distinct inquiries with
             different standards of review. When the trial
             court    has  made   findings  of   fact   and
             conclusions of law to support its 404(b)
             ruling . . . we look to whether the evidence
             supports the findings and whether the findings
             support the conclusions. We review de novo the
             legal conclusion that the evidence is, or is
             not, within the coverage of Rule 404(b). We
             then review the trial court’s Rule 403
             determination for abuse of discretion.

State v. Beckelheimer, 366 N.C. 127, 130, 726 S.E.2d 156, 158-59

(2012) (italics added).



             A. Adult Pornography
                                    -34-
     The trial court denied Defendant’s motion to exclude the adult

pornography found in his home because the pornography constituted

“relevant” evidence bearing upon Defendant’s motive, intent, and

common plan or scheme with respect to the alleged crimes. On

appeal, Defendant argues that the trial court erred in admitting

the adult pornography on those grounds. Defendant contends that

there was no evidence that he ever showed K.C. all of the images

seen by the jury, the adult pornography was not relevant to any

issue other than Defendant’s “propensity” or “disposition” to

commit   sex   crimes   against    girls,   and,    therefore,    the   adult

pornography should have been excluded under Rule 404(b).

      In State v. Brown, __ N.C. App. __, __, 710 S.E.2d 265, 269–

70 (2011), affirmed per curiam, __ N.C. __, 722 S.E.2d 508 (2012),

this Court considered the admissibility of pornography showing

incestuous sexual acts, referred to as “Family Letters,” in a

prosecution for sexual offenses committed by a father against his

daughters.     Noting   that   a   defendant’s     possession    of   general

pornography was usually considered inadmissible, we pointed out

that the Family Letters material “was of an uncommon and specific

type of pornography; the objects of sexual desire aroused by the

pornography in evidence were few; and the victim was the clear
                                     -35-
object of the sexual desire implied by the possession [of that

material].” Id. at __, 710 S.E.2d at 269.

       Here   the   trial    court    admitted      the   pornography    over

Defendant’s motion to exclude and contemporaneously instructed the

jury that it could consider the pornography only if it determined

that the material was relevant to Defendant’s motive or intent to

commit the alleged criminal conduct. The pornography was found at

Defendant’s house after a valid warrant was obtained to search the

premises, as discussed above, and there was testimony at trial

that   Defendant    showed   K.C.    both   child   pornography   and   adult

pornography. For these reasons, the evidence was admissible under

Rule 404(b) as relevant to Defendant’s motive or intent.

       Nonetheless, the pornography may still be deemed inadmissible

under the Rule 403 balancing test, i.e., whether the probative

value of the evidence is substantially outweighed by the danger of

unfair prejudice. State v. Summers, 177 N.C. App. 691, 697, 629

S.E.2d 902, 907 (“Once the trial court determines evidence is

properly admissible under Rule 404(b), it must still determine if

the probative value of the evidence is substantially outweighed by

the danger of unfair prejudice under Rule 403.”) (citation and

internal quotation marks omitted), disc. review denied and appeal

dismissed, 360 N.C. 653, 637 S.E.2d 192 (2006); see also N.C. Gen.
                                       -36-
Stat. § 8C–1, Rule 403 (2011). This determination “is within the

sound discretion of the trial court, whose ruling will be reversed

on appeal only when it is shown that the ruling was so arbitrary

that it could not have resulted from a reasoned decision.” State

v. Bidgood, 144 N.C. App. 267, 272, 550 S.E.2d 198, 202, cert.

denied, 354 N.C. 222, 554 S.E.2d 647 (2001).

       Here, “a review of the record reveals that the trial court

was   aware     of   the   potential    danger    of   unfair    prejudice   to

[D]efendant and was careful to give a proper limiting instruction

to the jury.” State v. Hipps, 348 N.C. 377, 406, 501 S.E.2d 625,

642 (1998). The trial judge viewed the evidence himself, heard

arguments from the attorneys, and ruled on its admissibility as

follows:

              Weighing the prejudicial effect of [the
              pornography], although it is prejudicial to
              [D]efendant’s case, it is not so prejudicial
              such that the danger of unfair prejudice
              outweighs the probative value. In conducting
              the Rule 403 analysis I’ll find that this
              evidence withstands any 403 challenge in that
              the danger of unfair prejudice does not
              substantially outweigh the probative value. In
              exercise of the Court’s discretion, however,
              I am going to limit the number of exhibits
              that are published to the jury.

At trial, the court limited the number of pornographic magazines

that could be viewed by the jury. Moreover, the court gave the

appropriate      limiting    instruction.        Indeed,   the    pornographic
                                  -37-
evidence admitted in this case corroborated K.C.’s statement that

Defendant showed her a video of an adult man having sex with a

young girl, as well as pornographic images of both girls and women,

and that Defendant suggested K.C. have photos of herself taken.

Given the trial judge’s careful handling of the process, we

conclude that it was not an abuse of discretion for the trial court

to   determine   that   the   danger   of   unfair   prejudice   did   not

substantially outweigh the probative value of the evidence and,

accordingly, to admit into evidence the pornography found in

Defendant’s home. Defendant’s argument as to this evidence is

overruled.

           B. A.L.’s Testimony

      In addition, Defendant contends that the trial court erred in

admitting evidence of past acts of sexual misconduct by Defendant

against A.L. Defendant asserts that the evidence was inadmissible

under N.C. Gen. Stat. § 8C-1, Rule 404(b) and that the probative

value, if any, was substantially outweighed by the danger of unfair

prejudice under Rule 403. The crux of Defendant’s argument is that

the acts of sexual misconduct committed against A.L. have nothing

to do with K.C.

      Defendant filed a motion in limine to exclude evidence of

past acts of sexual misconduct against A.L. As noted above, a
                                     -38-
motion in limine is not sufficient to preserve for appeal the

question of admissibility of evidence if the defendant does not

object to that evidence at the time it is offered at trial. See

State v. Hayes, 350 N.C. 79, 80, 511 S.E.2d 302, 303 (1999). Here,

the trial court concluded that the evidence of prior acts was

admissible under Rule 404(b) as sufficiently similar and not too

remote in time.       The State then elicited testimony on direct

examination    from   A.L.   about    sexual   misconduct    committed   by

Defendant. Defendant never objected to the admissibility of A.L.’s

testimony.

     Indeed, in the context of arguing the admissibility of the

pornographic   magazines,    Defense    counsel   conceded    that   A.L.’s

testimony was proper 404(b) evidence:

          [COUNSEL FOR DEFENDANT]: . . . . Is there any
          possibility[ ]based on the evidence in this
          case that any juror could reasonably believe
          that if my client did the physical acts that
          [K.C.] has testified to, that he had some
          intent other than to arouse his own sexual —
          satisfy his own sexual gratification, or if he
          touched   her,   looking   at   the   indecent
          liberties, that it was for the purpose of
          sexual gratification. . . . If the jurors
          believe that he did [the] acts there’s really
          no possibility that they’re going to say,
          well, he did it but we don’t know why he did
          it, he was maybe conducting research or doing
          — I mean, there’s just not a possibility[]
          because it goes right with the evidence that
          has been presented by [K.C.] If she [is to be]
          believed then the only possible intent was to
                              -39-
         gratify [Defendant’s] sexual desires and his
         purpose as well.

         THE COURT: Are you stipulating to that fact?

         [COUNSEL FOR DEFENDANT]: Well, I’m not
         stipulating to it, Your Honor, I’m just saying
         that what other possible conclusion could
         there be. And the State is already going to
         get in the testimony of [A.L.] under 404(b) as
         to the prior conduct. I mean, it just seems
         like this is unnecessary, it’s cumulative, and
         it’s a very weak issue that this is necessary
         evidence to admit.

In addition, the following exchange occurred immediately prior to

A.L.’s testimony:

         [COUNSEL FOR DEFENDANT]: For the record, I
         would object to the recall of Sergeant Dover.
         But I also have an issue to address with
         [A.L.].

         THE COURT: Okay. What’s that issue?

         [COUNSEL FOR DEFENDANT]: That issue, Your
         Honor, is this. When the Court denied my
         motion to exclude her 404(b) testimony in that
         same proceeding the Court granted the motion
         to keep out the conviction that stemmed from
         that conduct unless my client testified or
         unless we opened the door during cross[-
         ]examination. And what I intend to do when she
         testifies is not challenge in any way her
         allegation that there was a sexual act, sexual
         intercourse, that occurred on August 25th,
         2001. That was the basis for the conviction,
         I’m not contesting that at all. However, in
         the materials that were handed over from the
         State when they interviewed her she’s made a
         new claim[ ]that was never made back during
         that time frame. And I’ve read all of the
         discovery. Now she is saying that in addition
                                          -40-
              to that there was an act where they had sexual
              intercourse in my client’s car. So I do want
              to challenge that because everything I can see
              that was not the basis of the conviction. I’m
              not contesting in any way shape or form that
              that act happened, however, I do want to
              challenge that allegation because I don’t
              think that was part of that case. And I believe
              by doing so I’m not opening the door to the
              conviction.

(Emphasis added).

     Unlike the objection to the motion to suppress discussed

supra,   it    is    not   clear   from    this    colloquy   that    counsel    for

Defendant was objecting to the admission of A.L.’s testimony under

Rule 404(b). Defense counsel clearly objects to the recall of

Sergeant Dover, but does not make a similar objection to A.L.’s

testimony. Although counsel for Defendant mentioned Rule 404(b) in

his objection, it is clear from the context of this exchange that

his objection was to obtain a preliminary ruling that his cross-

examination     of    A.L.   would   not    open    the   door   to   evidence   of

Defendant’s conviction by challenging the veracity of the car

incident with A.L. As Defendant did not object pursuant to Rule

404(b), such objection is not preserved on appeal. See State v.

Lawrence, 365 N.C. 506, 517–19, 723 S.E.2d 326, 334 (2012); see

also Wood v. Weldon, 160 N.C. App. 697, 699, 586 S.E.2d 801, 803

(2003) (citation and internal quotation marks omitted) (holding

that a defendant cannot “swap horses between courts in order to
                                      -41-
get a better mount” on appeal). Because Defendant did not argue

plain error in the alternative, he may not seek appellate review

of this issue.

      Assuming arguendo       that Defendant     properly preserved this

issue for review, his argument would fail nonetheless. The test

for determining the admissibility of evidence of prior conduct is

“whether the incidents are sufficiently similar and not so remote

in   time   as   to   be   more   probative   than   prejudicial   under   the

balancing test of N.C. Gen. Stat. § 8C-1, Rule 403.” State v.

Carpenter, 179 N.C. App. 79, 84, 632 S.E.2d 538, 541 (citation

omitted), rev’d on other grounds, 361 N.C. 382, 646 S.E.2d 105

(2007). “The determination of similarity and remoteness is made on

a case-by-case basis,” with the degree of similarity required being

that which would lead the jury to the “reasonable inference that

the defendant committed both the prior and present acts.” Id.

(citation and internal quotation marks omitted). Additionally,

this Court stated that we have been “markedly liberal in admitting

evidence of similar sex offenses to show one of the purposes

enumerated in Rule 404(b).” State v. Carpenter, 147 N.C. App. 386,

392, 556 S.E.2d 316, 320 (2001) (citation and internal quotation

marks omitted).

      The Supreme Court in Beckelheimer upheld a trial court’s
                                -42-
admission of evidence under Rule 404(b) based on “key similarities”

between the sex offense for which the defendant was being tried

and a prior sex offense.9 366 N.C. at 131, 726 S.E.2d at 159. In



9   In Beckelheimer,

            [t]he trial court found that “the age range of
            [the 404(b) witness] was close to the age
            range of the alleged victim,” a finding
            supported by the evidence: the victim was an
            eleven-year-old    male    cousin   of   [the]
            defendant, and the witness was also [the]
            defendant’s young male cousin who was around
            twelve years old at the time of the alleged
            prior acts. The trial court found similarities
            in “the location of the occurrence,” a finding
            also   supported   by   the   evidence:  [the]
            defendant and the victim spent time playing
            video games in [the] defendant’s bedroom where
            the   alleged   abuse   occurred,   and  [the]
            defendant and the witness also spent time
            playing video games together and in [the]
            defendant’s bedroom where the alleged abuse
            occurred. Finally, the trial court found
            similarities in “how the occurrences were
            brought about,” a finding supported by the
            evidence: the victim described two incidents
            during which the defendant placed his hands on
            the victim’s genital area outside of his
            clothes while pretending to be asleep; he also
            described an incident during which [the]
            defendant lay on him pretending to be asleep,
            then reached inside the victim’s pants to
            touch his genitals, then performed oral sex on
            the victim. The witness testified to a similar
            progression of sexual acts, beginning with
            fondling outside the clothing and proceeding
            to fondling inside the pants and then to oral
            sex; he also described how [the] defendant
            would pretend to be asleep while touching
            him.
                                    -43-
so holding, the Court noted the trial court’s finding that the

victim in the charged crime was an eleven–year–old cousin of the

defendant, while the 404(b) witness was also a cousin who had been

around twelve years old at the time of the prior acts. Id. at 131,

726 S.E.2d at 159. Accordingly, the Court “conclude[d] . . . that

the similar ages of the victims is more pertinent in [the] case

than the age difference between victim and perpetrator.” Id. at

132, 726 S.E.2d at 160. In addition, the Court upheld the trial

court’s finding that the location of the occurrence of the acts

was similar in that the crime and the 404(b) offense both occurred

after the defendant played video games with his victims in his

bedroom.   Id.   at   131,   726   S.E.2d   at   160.   Lastly,   the    Court

emphasized that the crime and the 404(b) offenses had both been

“brought about” in the same manner with a similar progression of

sexual acts. Id. at 131, 726 S.E.2d at 160. Therefore, the Court

concluded that the similarities of the victims (i.e., their ages

and   relationship    to   the   defendant),     the   similarities     of   the

locations, and the similarities in how the sexual offenses came to

occur were sufficient to render the evidence admissible under Rule




366 N.C. at 131, 726 S.E.2d at 159. The North Carolina Supreme
Court concluded that these similarities were sufficient to support
the State’s theory of modus operandi. Id.
                              -44-
404(b). Id. at 133, 726 S.E.2d at 160.

     Defendant argues that his sexual relationship with A.L. was

too remote in time and dissimilar in nature to be admissible under

Rule 404. However, A.L was assaulted in the same car as K.C. While

A.L. testified that the sex was consensual, A.L was a fourteen-

year-old girl at the time of the assault and could not legally

consent to sexual intercourse with Defendant. See N.C. Gen. Stat.

§ 14-27.7A (2011). Indeed, contrary to the language in Defendant’s

brief, this encounter was not a “teenage romance.”10

     Defendant also argues that the roughly seven-year time period

between the two assaults makes the assault of A.L. irrelevant to

the assault of K.C. under Rule 404. However, this Court in State

v. Williamson pointed out that “a ten-year gap between instances

of similar sexual misbehavior [does] not render them so remote in

time as to negate the existence of a common plan or scheme.” 146

N.C. App. 325, 333, 553 S.E.2d 54, 60 (2001), disc. review denied,

355 N.C. 222, 560 S.E.2d 366 (2002). Therefore, the seven-year

time gap would not negate the existence of a common plan or scheme

in this case.




10Defendant repeatedly misstated the age difference between A.L.
and Defendant in his brief. When A.L. was fourteen, Defendant was
actually a twenty-seven-year-old man despite the fact that he told
her he was nineteen.
                                     -45-
     Lastly, we note that Defendant’s interactions with A.L. are

sufficiently similar to his interactions with K.C. such that A.L.’s

testimony is relevant and admissible under Rule 404(b). Both

children   were    young,   white,    and     female.   Defendant   sexually

assaulted each of them in the same car, a silver Hyundai Tiburon.

He also took both children to a motel, where they engaged in sexual

activity. While there were no pornographic materials or vials used

when Defendant sexually assaulted A.L., he did ask both victims to

have their own photos or videos made.

     For   the    reasons   stated   above,    Defendant’s   arguments   are

overruled, and we find

     NO ERROR.

     Judges CALABRIA and ELMORE concur.